Title: To James Madison from Daniel Brent, 7 September 1802
From: Brent, Daniel
To: Madison, James


Dear Sir
Washington Sepr 7th 1802.
Your favor of the 3d with its enclosures duly came to hand. I will endeavor to make the best use of your Requisition on the Treasury Department in favor of Major Lenox, and hope to succeed in satisfying him at the same time that I coincide with your wish on the subject. The extract from Mr Clark’s letter has been delivered to General Dearborne, according to the President’s desire. A Commission for Mr Shore has been filled up, and sent to the Sey of the Treasury’s Office, whence it will be forwarded. One for Mr Bloodgood was sent some time ago, by the request of Mr Gallatin.
I fear that you will be a good deal puzzled in the reading of the press Copies of Mr Livingstons letters, from their faintness. I forward an extract to the President from that part of one of them which relates to Mr Sumpter, and an entire Copy of Mr Sumpter’s own letter, herewith sent to you.
I understand that the Continuance of the french frigates, with the Guadaloupe negroes, at New York, gives great displeasure there. A Representation on the subject of these negroes has just been made to the Secy of War by the Mayor of New York, an extract from which I will subjoin to this letter. Mr Pichon intends, if he can effect it, to send the Ships and Negroes to France, and he sat out for New York this morning with that view. But I know not how he will do this, destitute, as he has told me he is, of the means of victualling the vessels.
I have just received a letter from Mr Wagner, in answer to one that I had written to him, on the subject of the obscure note in several of Cap: OBrien’s letters, that you recollect. I will send this letter to you by the next post. I will communicate the names of the Comms. of Bankruptcy in Connecticut to Judge Law by this day’s mail. I forward a letter herewith, just reced. from him. I have the Honor to be, Dear Sir, with great Respect & sincere esteem, your Obedt & faithful servt.
Danl Brent
 
Copy of a letter from the Mayor of N York to the Secy of War, dated Sepr 1st 1802.
Sir
You have probably heard that a french squadron is now in this port having between eleven and twelve hundred black prisoners on board—they are now at the quarantine ground, and being very much crowded on board, their sick and wounded have been received into the State hospital—this is by no means equal to their reception without totally abandoning the principal object of the institution, which was to provide for the numerous emigrants on board of private ships at this season daily arriving. I think therefore that the General Government ought to take some measures to provide accomodation for these people, or make arrangements with the French Minister to that effect, the more particularly as their stay is indefinite, and the season will augment the number of the sick.
The President has power by special act the [sic] employ the garrison troops in executing the quarantine laws—and as numbers of these blacks are daily escaping from the hospital and the Ships—I could wish that an order might be sent to Cap: Ingersol to furnish a proper guard to prevent their taking refuge in our Country. I am &&a
(signed)   Edw. Livingston.
PS I have thought it would be more satisfactory to you to have a Copy of the whole letter, which I have accordingly made—General Dearborne has given the order asked for to Cap: Ingersol.
D B.
 

   
   RC (DLC). Docketed by JM.



   
   Letter not found.



   
   See Livingston to JM, 12 May 1802, and n. 2, and Sumter to JM, 18 May 1802.



   
   Wagner’s letter to Brent has not been found, but for the “obscure note,” see Richard O’Brien to JM, 14 May 1802, and n. 1.



   
   Letter not found.


